Case 2:19-cv-03036-CJC-JC Document 19 Filed 05/01/19 Page 1 of 6 Page ID #:903



  1 Stuart J. Purdy (State Bar No. 239878)
      Jordan Blumenfeld-James (State Bar No. 235185)
  2 SIMON GREENSTONE PANATIER, PC
      3780 Kilroy Airport Way, Suite 540
  3 Long Beach, California 90806
      Telephone: (562) 590-3400
  4 Facsimile: (562) 590-3412
      E-mail: jbj@sgptrial.com
  5 E-mail: spurdy@sgptrial.com
  6 Attorneys for Plaintiffs
  7
  8                        UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10
 11 CAROLYN WEIRICK and ELVIRA                    Case No. 2:19-cv-03036-CJC-JC
      GRACIELA ESCUDERO LORA,
 12
                            Plaintiffs,           NOTICE OF ENTRY OF RULING
 13                                               BY A JUDGE OF THIS COURT
                  vs.
 14
      BRENNTAG NORTH AMERICA,
 15 INC. (sued individually and as
      successor-in-interest to MINERAL
 16 PIGMENT SOLUTIONS, INC. and as
      successor-in-interest to WHITTAKER
 17 CLARK & DANIELS, INC.), et al.,
 18                         Defendants.
 19
 20
 21         In the interest of apprising this Court of pertinent developments in similar
 22 proceedings within the Central District, Plaintiffs respectfully submit a copy of the
 23 Honorable Percy Anderson’s remand order in Louis D. Wagner, et al. v. American Art
 24 Clay Co., Inc., et al. CV 19-3374 PA (MAAx) issued April 29, 2019, remanding a
 25 similar case back to Los Angeles County Superior Court, LAOSD coordination court
 26 for asbestos cases, Department 15, for the reasons set forth within the attached order.
 27         It bears noting that today, May 1, 2019, Johnson & Johnson, by way of a
 28 Supplemental Notice of Pendency of Other Proceedings, notified this Court of
                                                1
                        NOTICE OF ENTRY OF RULING BY A JUDGE OF THIS COURT
Case 2:19-cv-03036-CJC-JC Document 19 Filed 05/01/19 Page 2 of 6 Page ID #:904



  1 “related actions” but neglected to inform the Court (or the parties) of Judge
  2 Anderson’s April 29 Remand Order.
  3
  4 DATED: May 1, 2019            SIMON GREENSTONE PANATIER, PC
  5
  6                               By:
  7                                     Stuart J. Purdy
                                        Jordan Blumenfeld-James
  8                                     Attorneys for Plaintiffs
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                             2
                     NOTICE OF ENTRY OF RULING BY A JUDGE OF THIS COURT
  Case
  Case 2:19-cv-03374-PA-MAA
       2:19-cv-03036-CJC-JC Document
                            Document 19
                                     11 Filed
                                        Filed 05/01/19
                                              04/29/19 Page
                                                       Page 31 of
                                                               of 63 Page
                                                                     Page ID
                                                                           ID #:905
                                                                              #:791
                                                                                                               JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-3374 PA (MAAx)                                             Date    April 29, 2019
 Title             Louis D. Wagner, et al. v. American Art Clay Co., Inc., et al.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
         Kamilla Sali-Suleyman                              Not Reported                             N/A
                 Deputy Clerk                              Court Reporter                         Tape No.
                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                             None                                                    None
 Proceedings:                 IN CHAMBERS - COURT ORDER

        The Court is in receipt of a Notice of Removal filed by defendants Johnson & Johnson and
Johnson & Johnson Consumer, Inc. (collectively, the “Defendants”) on April 25, 2019. (Docket No. 1.)
Defendants are attempting to remove an action commenced by plaintiff Louis D. Wagner (“Plaintiff”),
successor-in-interest to decedent Nanette C. Wagner (“Decedent”) in Los Angeles County Superior
Court on January 4, 2017. Defendants assert that this Court has subject matter jurisdiction on the basis
of a pending bankruptcy proceeding in the District of Delaware. See 28 U.S.C. § 1452(a).

        Federal courts are of limited jurisdiction, having subject matter jurisdiction only over matters
authorized by the Constitution and Congress. See, e.g., Kokkonen v. Guardian Life Ins. Co., 511 U.S.
375, 377, 114 S. Ct. 1673, 1675, 128 L. Ed. 2d 391 (1994). A “strong presumption” against removal
jurisdiction exists. Gaus v. Miles, Inc., 980 F.2d 564, 567 (9th Cir. 1992). In seeking removal, the
defendant bears the burden of proving that jurisdiction exists. Scott v. Breeland, 792 F.2d 925, 927 (9th
Cir. 1986).

         28 U.S.C. § 1452(a) allows a party to “remove any claim or cause of action in a civil action to the
district court for the district where such action is pending” if the district court has jurisdiction of the
claim or cause of action under 28 U.S.C. § 1334. Section 1334(b) vests district courts with “original but
not exclusive jurisdiction of all civil proceedings arising under title 11 or arising in or related to cases
under title 11.” Once a claim is removed pursuant to 28 U.S.C. § 1452(a), the court to which the claim
has been removed “may remand such claim or cause of action on any equitable ground.” 28 U.S.C. §
1452(b). An order remanding an action pursuant to § 1452(b) “is not reviewable by appeal or otherwise
by the court of appeals under section 158(d), 1291, or 1292 [of Title 28] of by the Supreme Court.” Id.
Section 1452(b)’s “‘any equitable ground’ remand standard is an unusually broad grant of authority. It
subsumes and reaches beyond all of the reasons for remand under nonbankruptcy removal
statutes. . . . At bottom, the question is committed to the sound discretion of the . . . judge.” McCarthy
v. Prince, 230 B.R. 414, 417 (B.A.P. 9th Cir. 1999).

       In assessing whether “equitable grounds” exist to remand actions removed under § 1452, courts
have looked to a number of factors:

CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                     Page 1 of 3
     Case
     Case 2:19-cv-03374-PA-MAA
          2:19-cv-03036-CJC-JC Document
                               Document 19
                                        11 Filed
                                           Filed 05/01/19
                                                 04/29/19 Page
                                                          Page 42 of
                                                                  of 63 Page
                                                                        Page ID
                                                                              ID #:906
                                                                                 #:792
                                                                                                         JS-6
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
     Case No.   CV 19-3374 PA (MAAx)                                             Date   April 29, 2019
     Title      Louis D. Wagner, et al. v. American Art Clay Co., Inc., et al.

                 These factors have included, among other things, judicial economy, comity
                 and respect for state law decision-making capabilities, the impact that
                 remand would have upon the orderly administration of the debtor’s
                 bankruptcy case, the effect of bifurcating claims and parties to an action
                 and the possibilities of inconsistent results, the predominance of state law
                 issues and nondebtor parties, and the extent of any prejudice to nondebtor
                 parties.

In re TIG Ins. Co., 264 B.R. 661, 665–66 (Bankr. S.D. Cal. 2001) (citing W. Helicopters, Inc. v. Hiller
Aviation, Inc., 97 B.R. 1, 2 (E.D. Cal. 1988)). “Because Section 1452(b) affords ‘an unusually broad
grant of authority,’ any one of the relevant factors may provide a sufficient basis for equitable remand.”
Stichting Pensioenfonds ABP v. Countrywide Fin. Corp., 447 B.R. 302, 310 (C.D. Cal. 2010) (quoting
In re Roman Catholic Bishop of San Diego, 374 B.R. 756, 761 (Bankr. S.D. Cal. 2007)).

        Here, Plaintiff sues Defendants and Imerys Talc America, Inc. (“Imerys”), the talc powder
supplier, in state court for allegedly exposing Decedent to cancer-causing talcum powder. Plaintiff
claims the talcum powder was contaminated with asbestos, thereby causing Decedent’s mesothelioma
and wrongful death. On February 13, 2019, Imerys commenced Chapter 11 bankruptcy proceedings in
the United States Bankruptcy Court for the District of Delaware. Defendants argue that this case is
related to that bankruptcy pursuant to 28 U.S.C. § 1334, and thus, that the Court has jurisdiction under
§ 1452.1/ Even if the Court may have jurisdiction over the action, the Court concludes that equitable
grounds support remand.

         Plaintiff, a California resident, commenced this action in state court on January 4, 2017. Under
these circumstances, the Court concludes that it would be inequitable to require a local Plaintiff to
litigate his case in an inconvenient, out-of-district federal court. Plaintiff would be further prejudiced by
the removal of this action to federal court considering this action has been developing in state court for
over two years. Furthermore, this case has been the subject of statewide coordinated proceedings with
other talcum powder and asbestos actions in state court. (See Judicial Council Coordination
Proceedings, Case. No. 4674 “LAOSD Asbestos Cases”.) The LAOSD Asbestos Cases have been
coordinated since 2011, which has greatly benefitted all parties by ensuring the cases move forward
efficiently, including by coordinating discovery. Coordinating these actions also helps to avoid
inconsistent rulings, which additionally weighs in favor of this Court exercising its discretion to remand
this action.




1/
       Defendants have filed a Motion to Fix Venue for Claims Related to Imerys’ Bankruptcy under 28
U.S.C. §§ 157(b)(5) and 1334(b) in the United States District Court for the District of Delaware, which
includes state court claims. (See In re: Imerys Talc America, Inc., 19-mc-103.)
CV-90 (06/04)                               CIVIL MINUTES - GENERAL                                  Page 2 of 3
  Case
  Case 2:19-cv-03374-PA-MAA
       2:19-cv-03036-CJC-JC Document
                            Document 19
                                     11 Filed
                                        Filed 05/01/19
                                              04/29/19 Page
                                                       Page 53 of
                                                               of 63 Page
                                                                     Page ID
                                                                           ID #:907
                                                                              #:793
                                                                                                         JS-6
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 19-3374 PA (MAAx)                                             Date   April 29, 2019
 Title          Louis D. Wagner, et al. v. American Art Clay Co., Inc., et al.

       Because Plaintiff asserts only California state law claims against Defendants, comity also favors
remand. See Estate of Scott v. Cervantes, No. CV 08-03293 MMM (CWx), 2008 WL 11337657, at *4
(C.D. Cal. July 29, 2008) (“Where issues of state law predominate, comity . . . favors remand.”); see also
McCarthy, 230 B.R. at 418 (“State courts are, by definition, fully competent to resolve disputes
governed by state law.”). Finally, judicial economy supports remand. The state court has already
considered these state law claims for over two years, so litigating this case in federal court will
needlessly duplicate judicial resources.

      For all of the foregoing reasons, the equities favor remanding this action. The action is hereby
remanded to the Los Angeles County Superior Court, Case No. BC645588.

         IT IS SO ORDERED.




CV-90 (06/04)                               CIVIL MINUTES - GENERAL                                  Page 3 of 3
Case 2:19-cv-03036-CJC-JC Document 19 Filed 05/01/19 Page 6 of 6 Page ID #:908



  1                                   PROOF OF SERVICE
  2
            I declare that I am a citizen of the United States and a resident of Los Angeles,
  3 California or employed in the County of Los Angeles, State of California. I am over
      eighteen years of age and not a party to the within action; my business address is 301
  4 East Ocean Blvd., Suite 1950, Long Beach, California 90802.
  5         On the date set forth below, I served the foregoing document(s) described as:
  6         NOTICE OF ENTRY OF RULING BY A JUDGE OF THIS COURT
  7          On all interested parties in this action by placing a true copy thereof enclosed
      in a sealed envelope(s) addressed and sent as follows:
  8
                                 PER PACER SERVICE LIST
  9
            []     BY MAIL: I caused such envelope(s) to be deposited in the mail at
 10 Long Beach, California with postage thereon fully prepaid to the office of the
      addressee(s) as indicated above. I am “readily familiar” with this firm’s practice of
 11 collection and processing correspondence for mailing. It is deposited with the U.S.
      Postal Service on that same day in the ordinary course of business. I am aware that
 12 on motion of party served, service is presumed invalid if postal cancellation date or
      postage meter date is more than one day after the date of deposit for mailing in
 13 affidavit to all other parties.
 14        [X] BY E-SERVICE:          I caused such document to be transmitted by
    electronic service via CM-ECF (Electronic Case Filing) for the same day delivery to
 15 the offices of the addressee(s).
 16         [ ] BY FEDERAL EXPRESS:                 I caused such envelope to be transmitted
      by federal express for next day delivery (by 10:30 a.m.) to the offices of:
 17
            [X]    (FEDERAL): I declare under penalty of perjury, under the laws of the
 18 United States of America that the above is true and correct.
 19         Executed this 1st day of May, 2019 at Long Beach, California.
 20
 21                                   ___________________________
                                           Claudia Cortes
 22
 23
 24
 25
 26
 27
 28
                                               3
                       NOTICE OF ENTRY OF RULING BY A JUDGE OF THIS COURT
